DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of U.S. Patent No. 10, 720,754 (hereinafter Ma et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-12 of Ma et al. disclose the limitations of claims 1-3, 5-7 and 9-13.

Regarding claim 1, Ma et al. disclose: a solid state laser medium having a first facet, a second facet, and an optical gain region, the second facet being a reflective end facet, the laser medium being operative to generate coherent radiation through the first facet in response to an electrical signal; a reflective surface reflecting the coherent radiation back to the solid state laser medium and the second facet; and an optical filter positioned between the reflective surface and first facet, the optical filter having two surfaces and a thermo-optically tunable transmission region with associated thermally tunable optical transmission band, the coherent radiation being incident on each surface of the optical filter, the optical filter being configured and operative to thermally tune the tunable laser output to a wavelength of laser operation and generate a specularly reflected optical output from the coherent radiation, wherein the specularly reflected optical output is directed away from the solid state laser medium and forms substantially all of the tunable laser output (claim 6). 

Regarding claim 2, Ma et al. disclose: wherein a lens is positioned between the first facet and the optical filter and operative to collect the coherent radiation and generate an optical beam (claim 6). 

Regarding claim 3, Ma et al. disclose: wherein the optical beam is partially collimated or uncollimated when incident on the optical filter (claim 6). 

Regarding claim 5, Ma et al. disclose: a solid state laser medium operative to generate coherent radiation; and an optical filter having two surfaces and a thermo-optically tunable transmission region with associated thermally tunable optical transmission band, the optical filter arranged to have the coherent radiation incident thereon, wherein the optical filter includes: a resistive heater for changing a temperature of the thermo-optically tunable transmission region, the resistive heater having a spatial location and patterned shape creating a spatially non-uniform heating of the thermo-optically tunable region such that an optical bandpass of the thermally tunable optical transmission band spatially varies in a direction orthogonal to a direction of propagation of the coherent radiation in the optical filter (claim 7). 

Regarding claim 6, Ma et al. disclose: wherein a lens is positioned between the first facet and the optical filter and operative to collect the coherent radiation and generate an optical beam (claim 7). 

Regarding claim 7, Ma et al. disclose: wherein the optical beam is partially collimated or uncollimated when incident on the optical filter (claim 7). 

Regarding claim 9, Ma et al. disclose: wherein the spatially non-uniform heating reduces optical bandpass spatial non-uniformity of the thermo-optically tunable region resulting from absorption of the optical beam by the optical filter (claim 8). 

Regarding claim 10, Ma et al. disclose: wherein a region of the optical filter is thermally isolated by a thermal isolation structure and the spatially non-uniform heating reduces optical bandpass non-uniformity of the thermo-optically tunable region resulting from the thermal isolation (claim 9). 

Regarding claim 11, Ma et al. disclose: wherein the heater includes a first heater and a second heater, the first and second heaters having a separate electrical interconnect for independently controlling electrical power to each heater (claim 10). 

Regarding claim 12, Ma et al. disclose: wherein the power to the second heater varies as a function of the optical power of the coherent radiation (claim 11). 

Regarding claim 13, Ma et al. disclose: wherein the optical filter is a first optical filter and further including a second optical filter, the first optical filter and second optical filter being etalons with different free spectral ranges, wherein the electrical power to the second heater changes a finesse of the first optical filter to change the power or wavelength of the coherent radiation (claim 12).

Claims 4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. U.S. Patent No. 10, 720,754 (hereinafter Ma et al.) in view of Behfar et al. (2005/0157770). 

Regarding claims 4 and 8, Ma et al. do not disclose: wherein a surface of the optical filter is curved.
Behfar et al. disclose: surface of the optical filter is curved (Fig. 11, [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ma by forming an optical filter with curved surfaces because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a tunable laser device comprising a solid state laser medium and an optical filter that can thermally tune the output from the solid state laser medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828